Citation Nr: 1648449	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  06-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an initial compensable rating for a right hand scar.

2.  Entitlement to service connection for post-operative residuals of a hysterectomy.

3.  Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from September 2001 to May 2002, from February 2003 to September 2003, and from February 2004 to October 2004, with additional reserve service in the Coast Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned in a May 2015 hearing at the RO, and a transcript of that hearing is of record.  The Board previously remanded this appeal in February 2016.

The Board notes that on remand, a VA examination was conducted, and the claim was readjudicated.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Board acknowledges that the issues of entitlement to service connection for post-operative residuals of a hysterectomy and of entitlement to an initial compensable rating for bilateral hearing loss disability are currently pending on appeal.  However, those issues were the subject of an August 2013 Board hearing before another Veterans Law Judge and were subsequently remanded for additional development by that Veterans Law Judge in August 2014.  A review of the record shows that he development requested in the August 2014 remand is still in progress.  Therefore, a decision on those issues will not be made at this time and those issues are again remanded to the Agency of Original Jurisdiction to complete development.


FINDINGS OF FACT

1.  Throughout the entire period of the claim, the Veteran's disability has been manifested by a right hand scar that is painful upon examination.

2.  Throughout the entire period of the claim, the Veteran's right hand scar has not been deep, affected an area or areas exceeding 12 square inches (77 square centimeters), or resulted in separately compensable limitation of function.


CONCLUSION OF LAW

The criteria for entitlement to an initial 10 percent rating, but not higher, for a right hand scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated December 2004 and May 2009.

Once service connection is granted, the claim is substantiated and additional notice is not required for initial rating claims.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson; 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed with regard to the increased rating issue as it is a disagreement with the initial rating following the establishment of service connection.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records, and the Veteran has submitted written statements.  The Board recognizes that VA was only able to obtain service treatment records from 1981 to October 2004.  VA has a duty that is not discretionary, and alternative sources of information do not alleviate VA's obligation to obtain identified relevant Federal records.  38 C.F.R. § 3.159(c)(2) (2016).  VA is statutorily required to obtain all of a Veteran's relevant service medical records, not simply those which it can most conveniently locate.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  When VA is unable to locate a claimant's records, it should advise the Veteran to submit alternative forms of evidence to support the claim and should assist in obtaining sufficient evidence from alternative sources.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Veteran was notified of unavailable service records in a March 2005 letter, and responded on two occasions and submitted service treatment records that were in her possession.  The Board finds that notice is sufficient to satisfy VA's duty to assist in this case because the evidence of record, particularly evidence demonstrating the current level of severity of the Veteran's right hand scar, is adequate to adjudicate the current claim.  Further, the Board is unaware of any alternate forms of evidence that are outstanding that would be relevant to the adjudication of this increased initial rating claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in March 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders were amended effective October 23, 2008.  38 C.F.R. § 4.118 (2016).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (2003), 69 Fed. Reg. 25179 (2004).  However, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  73 Fed. Reg. 54710 ( 2008).  Because the Veteran's claim was received prior to October 23, 2008, and because the Veteran has not requested review under the new criteria, the revised criteria are not applicable in this case. 

The Veteran contends that her right hand scar is of such severity so as to warrant a compensable disability rating.  The Veteran is appealing the initial disability rating assigned.  Therefore, the claim requires consideration of the entire time period for which service connection has been established and contemplation of staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the old applicable rating provisions for scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), in order to warrant a compensable disability rating for a scar, the evidence must show scars, other than of the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters), which warrants a 10 percent rating under Diagnostic Code 7801; scars, other than of the head, face, or neck, that are superficial and that do not cause limited motion in an area or areas of 144 square inches (929 square centimeters) or greater, which warrants a 10 percent rating under Diagnostic Code 7802; superficial and unstable scars, which warrants a 10 percent rating under Diagnostic Code 7803; or superficial scars that are painful on examination, which warrants a 10 percent rating under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2008).

The Board finds that the criteria for a compensable rating for a right hand scar have been met.  VA examinations in January 2005, May 2009, January 2010, and March 2016 all noted that the scar was superficial and did not adhere to the underlying tissue.  May 2009, January 2010, April 2012, and March 2016 examinations all note symptoms of pain, at one point described as "stinging," and also symptoms of pruritus.  January 2010, and March 2016 VA examiners both noted that the Veteran reported symptoms of burning pain over the scar.  Further, the Veteran has consistently reported pain and itching associated with the scar during hearings and in statements submitted to the RO.  In a March 2006 Notice of Disagreement, the Veteran reported pain and tenderness related to the scar, and that the skin over the scar felt restrictive.  In a December 2009 statement, the Veteran stated that she experienced itching, burning, and tingling around the scar area.  During the May 2015 hearing, the Veteran reported the scar was painful, itched, and that the skin around it was tight.  The Board notes that the Veteran is competent to report symptoms of pain, itching, and burning.  Layno v. Brown, 6 Vet. App. 465 (1994).  VA examinations confirm that the scar is superficial and non-adherent.  Because the evidence demonstrates a superficial scar that is painful upon examination, the Board finds that a 10 percent rating under Diagnostic Code 7804 is warranted.

In order to warrant an rating in excess of 10 percent under the applicable Diagnostic Codes pertaining to scars, the evidence must demonstrate scars, other than the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding 12 square inches (77 square centimeters), which would warrant a 20 percent rating under Diagnostic Code 7801.  The Board finds that the evidence does not demonstrate either that the Veteran's scar is deep, or that it exceeds an area of 12 inches (77 square centimeters) or more. January 2005, May 2009, January 2010, and March 2016 VA examinations all noted that the scar was 4.5 centimeters by 0.1 centimeter in length, and non-adherent.  The January 2005 VA examination additionally noted the scar was non-depressed.  The scar was further described as flat, stable, superficial, and non-adherent.  As that evidence indicates that the scar is superficial, rather than deep, and measures no more than 0.45 square centimeters, the Veteran's disability does not meet the criteria for the next higher rating of 20 percent under Diagnostic Code 7801, nor does it meet the criteria for any separate 10 percent rating.  It is further noted that the remaining Diagnostic Codes 7802 to 7804 allow for a maximum rating of 10 percent, and thus the Veteran would not receive a higher rating under those codes.  A separate rating is not warranted under Diagnostic Code 7802 because of the 0.45 square centimeter area of the scar of under Diagnostic Code 7803 as the scar is not shown to be unstable.  The 10 percent assigned under Diagnostic Code 7804 is the maximum under that Diagnostic Code.

In considering whether the Veteran is entitled to a higher rating, the Board has carefully considered her contentions and assertions that her scar disability is of such severity so as to warrant a compensable rating.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Veteran is competent to report symptoms, such as pain, because that requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  That pain was also found by medical personnel.  The Board is granting a compensable rating for scar pain as a result of her competent testimony and corroborating medical evidence.  Moreover, even considering her reports of functional limitations as described above, the symptoms still do not meet the criteria for a rating in excess of 10 percent or any separate rating.  Significantly, the Veteran has not alleged, nor does the evidence demonstrate, symptoms more nearly approximating a higher rating under the relevant diagnostic codes, such as a scar of 12 square inches or reported in compensable functional loss.  Thus, the Board has given due consideration to her lay assertions but finds that a higher rating than assigned is not warranted.

In consideration of the above, the Board finds that Veteran's symptoms more nearly approximate the rating criteria for a 10 percent rating, but not higher, for a right hand scar for the entire initial rating period.  The Board has further considered the severity of the symptoms throughout the pertinent period on appeal and finds that the assignment of different ratings for different periods of time is not warranted, as symptoms more nearly approximating the next higher rating for scars have not been demonstrated.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's scar should be assigned a separate rating for any resulting limitation of function, which would be rated on limitation of function of the affected part pursuant to Diagnostic Code 7805.  The Board acknowledges that VA examinations of May 2009 and January 2010 indicate less than full range of motion of the right wrist when compared to the general standards.  Normal range of motion of the wrist in the VA Schedule for Rating Disabilities is considered to be 70 degrees dorsifiexion (extension), 80 degrees palmar flexion, 20 degrees radial deviation, and 45 degrees ulnar deviation.  38 C.F.R. § 4.71a, Plate I (2016).  Both examinations found flexion of 60 degrees, extension of 45 degrees, ulnar deviation of 45 degrees, and radial deviation of 25 degrees for the Veteran.  However, the examiners did not express that the loss of motion was due to the scar.  The examiners stated that there were no associated symptoms such as weakness and limitation of range of motion.  The March 2016 examiner noted no muscle atrophy and normal range of motion in the right hand.  Despite complaints of fatigue and lack of endurance while typing from the Veteran, the Board finds the medical evidence demonstrates that the Veteran still possessed substantial range of motion of the wrists, and that her symptoms did not more nearly approximate the criteria for a compensable rating under Diagnostic Code 5215 for limited right wrist motion.  Accordingly, the Board finds that a separate compensable rating for loss of function due to the scar is not warranted.

Similarly, the Board has also considered whether a separate compensable rating is warranted by rating analogous to Diagnostic Code 8515 for paralysis of the musculospiral/radial nerve, because of the Veteran's complaints of reduced grip.  38 C.F.R. § 4.124a (2016).  The Veteran described decreased hand grip in the May 2009, January 2010, and March 2016 examinations.  In the March 2016 VA examination, the Veteran reported loss of grip, which made her unable to open jars, write or type.  The Veteran stated her grip had weakened, and that she had difficulty picking up and holding small objects.  In the March 2016 exam, the examination found of 3/5 grip strength in the right hand, and 3/5 pinch strength.  However, the examiner expressly opined that the Veteran's hand weakness, including weakened grip, could not be explained by the right hand scar or residuals of the surgical excision of the cyst from the hand because scarring in that location would not affect the function of whole hand.

The Board acknowledges the Veteran's contentions that she experiences a loss of grip due to her right hand scar, and while the Veteran is competent to report what comes to her through her senses, she does not have medical expertise to provide an opinion on the etiology of the reduced grip strength in her right hand.  The etiology presents a complex medical question as there is no observable cause and effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board has considered the Veteran's contentions regarding the presence of symptoms, the Board ultimately places more probative weight on the objective findings of the VA examiner, who has the medical training and knowledge to perform and interpret the necessary medical tests.  In this case, the medical examiner explicitly stated that the Veteran's loss of grip in her right hand was not connected to her right hand scar.  Accordingly, the Board finds that a separate compensable rating for diminished hand grip is not warranted.

Accordingly, the Board finds that a 10 percent rating is warranted for a right hand scar of the entire period of the appeal.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture, and the available schedular rating for the service-connected right hand scar disability at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected right hand scar.  The Veteran has described symptoms such as pain, pruritus, and tightness of the right hand scar.  The Board notes that the criteria of 38 C.F.R. § 4.118 expressly contemplate varying symptoms that include the size, instability, deepness, and pain of the scars, and effects of the scars on function.  The rating criteria provide for higher ratings for additional or more severe symptoms than are currently illustrated by the evidence.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria. 

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate her symptomatology. The evidence does not support a finding of frequent hospitalization or marked interference with employment due to right hand scar.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Further, although the Veteran's right hand scar has affected some activities, she has not claimed that the scar has caused her to be unemployable.  Consequently, further analysis of whether the service-connected disability has caused the Veteran to be unemployable is not required.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board finds that issue of entitlement to an unemployability rating has not been raised.



ORDER

Entitlement to an initial rating of 10 percent, but not higher, for a right hand scar is granted.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2014).  The Board requested development of claims for service connection for residuals of a hysterectomy and for an increased rating for bilateral hearing loss in an August 2014 remand.  That development has not yet been complete.  Therefore, those appeals are remanded to complete the requested development.

Accordingly, this case is REMANDED for the following:

1.  Complete the development requested in the August 2014 Board remand for the issues of entitlement to service connection for residuals of a hysterectomy and entitlement to an increased rating for bilateral hearing loss.

2.  Then, readjudicate the issues on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


